DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 01 October 2020.
Claims 1-30 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 March 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, 13-20, 22, 23, 26-28, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singh et al. (US Publication 2014/0204834).

With respect to claims 1 and 28, Singh teaches A method of operating a slave user equipment (UE), comprising: 
establishing an attachment to a core network of a cellular communications system; (the device can perform a handover "attach" to a cellular network using a cellular radio connection, Paragraph 65)
 obtaining a set of security credentials configured to encrypt and decrypt traffic between the slave UE and the core network; (the wireless communication device obtains a security credential for a neighboring wireless communication device from the offload coordination service server, e.g., as part of the offloading coordination information, and provides the security credential to the neighboring wireless communication device when seeking to establish a peer-to-peer wireless communication with the neighboring wireless communication device through which to offload data traffic from a cellular connection, Paragraph 56)
establishing a device-to-device (D2D) connection with a master UE that is also attached to the core network; (relay device is connected to client device via D2D connection and relay device is connected to the WLAN network and cellular network, Figure 8)
offloading, from the slave UE to the master UE, one or more communication functions including at least one communication function with the core network for maintaining the attachment of the slave UE to the core network, the one or more offloaded communication functions including transport of control plane signaling associated with the slave UE's set of security credentials; (The wireless communication device queries the offload coordination service server 116 and/or one or more neighboring wireless communication devices in order to establish a wireless peer-to-peer connection with a neighboring wireless communication device over which to offload data traffic for the wireless communication device. The security credential is provided when querying the neighboring wireless communication device to establish the peer-to-peer connection, Paragraph 56) and 
exchanging application-layer data that is relayed by the master UE over the D2D connection and is targeted to or received from an application server. (The selected neighboring device can relay and/or route data traffic for the wireless communication device to the network, e.g., via wireless P2P connection and then via a WLAN connection with the wireless access point, which in turn can be connected to the network, paragraph 7)

With respect to claim 2, Singh teaches further comprising: continuing to perform by the slave UE at least one non-offloaded communication function after the offloading. (the wireless communication device, in accordance with some example embodiments, can offload some or all of its own traffic from a cellular network connection to a second wireless connection, even when the wireless communication device does not have direct access to the network via a WLAN access point by using a wireless P2P connection to a neighboring wireless communication device that acts as a relay device and does have access to the network via the WLAN access point, paragraph 22. Examiner note: since the some of the traffic is loaded, the wireless device has connection to the cellular network for the other traffic that is not offloaded.)
With respect to claim 3, Singh teaches wherein the one or more offloaded communication functions include transport of data plane traffic with the core network and transport of the control plane signaling with the core network, (The neighboring wireless communication device can function as a relay device to provide indirect access to a network via the WLAN access point by relaying traffic between the wireless communication device and the network via the WLAN access point for the wireless communication device that does not have direct access to the network via the WLAN access point, Paragraph 22)
Wherein the at least one non-offloaded communication function includes generation and processing of the data plane traffic, and generation, processing, encryption and decryption of the control plane signaling using the slave UE's set of security credentials, and wherein the control plane signaling is communicated between the slave UE and the master UE over the D2D connection. (the wireless communication device sends a query to the selected relay device, the query including, in some embodiments, a security credential with which to establish the wireless P2P connection with the relay device. The security credential can be stored in the wireless communication device and/or can be obtained from the offload coordination service server 116, e.g., in the offloading coordination information, Paragraph 57)
With respect to claim 4, Singh teaches wherein the offloading comprises: receiving, over the D2D connection from the master UE, an indication of capability information for the master UE; and transmitting, over the D2D connection for transmission by the master UE to the core network, a message reporting the capability information for the master UE as capability information for the slave UE. (Registered wireless communication devices can provide capability information to the offload coordination service server, e.g., location information, or other information useful for determining selection of a wireless communication device to serve as a relay device. The wireless communication devices can update the capability information, e.g., as location of the wireless communication device and/or a set of neighboring devices near the wireless communication device changes, paragraph 7)
With respect to claim 5, Singh teaches further comprising: determining to resume performance of the one or more offloaded communication functions; in response to the determining: receiving information from the master UE over the D2D connection to facilitate the resumption of the one or more offloaded communication functions; (The wireless communication device can access offloading coordination information, e.g., from an offload coordination service server, for one or more neighboring devices that are within sufficient proximity of the wireless communication device to establish the wireless P2P connection and that have access to at least one wireless access point with which to connect to the network. The wireless communication device can be connected to the network via the cellular connection and can access the offloading coordination information from the offload coordination service server via the cellular connection. The wireless communication device can use the offloading coordination information to select a relay device from the one or more neighboring devices. The offloading coordination information can include a neighbor list of neighbor devices for the wireless communication device, a set of capabilities information for the one or more neighboring devices, a list of candidate relay devices, one or more security credentials with which to establish the wireless P2P connection, location information, traffic loading information, quality of service information, or other information useful for selecting a neighboring device as a relay device with which to establish the wireless P2P connection. The selected neighboring device can relay and/or route data traffic for the wireless communication device to the network, e.g., via wireless P2P connection and then via a WLAN connection with the wireless access point, which in turn can be connected to the network, paragraph 7) and transmitting, by the slave UE to the core network, a message reporting the capability information for the slave UE. (Registered wireless communication devices can provide capability information to the offload coordination service server, e.g., location information, or other information useful for determining selection of a wireless communication device to serve as a relay device. The wireless communication devices can update the capability information, e.g., as location of the wireless communication device and/or a set of neighboring devices near the wireless communication device changes, paragraph 7)
With respect to claim 6, Singh teaches further comprising: receiving, over the D2D connection from the master UE, a message from the master UE that requests the slave UE to generate a control message; generating the control message in response to the received message; and transmitting, over the D2D connection to the master UE, the control message to the master UE over the D2D connection for transmission to the core network. (The wireless communication device queries the offload coordination service server 116 and/or one or more neighboring wireless communication devices in order to establish a wireless peer-to-peer connection with a neighboring wireless communication device over which to offload data traffic for the wireless communication device. The security credential is provided when querying the neighboring wireless communication device to establish the peer-to-peer connection, Paragraph 56)
With respect to claim 7, Singh teaches wherein the control message is a control plane registration update message, or wherein the control message is a tracking area update (TAU) message. (wireless communication device (e.g., by a user thereof) registering the wireless communication device (and/or the user) to use the offload coordination service. For example, registration can be made to the offload coordination service server 116. Operation 410 can include the wireless communication device updating capabilities information and/or a security credential with the offload coordination service, e.g., to the offload coordination service server, paragraph 56)
With respect to claim 9, Singh teaches wherein the one or more offloaded communication functions include both (i) transport of data plane traffic with the core network and transport of the control plane signaling with the core network, and (ii) generation, processing, encryption and decryption of the control plane signaling using the slave UE's set of security credentials without involvement of the slave UE. (The wireless communication device queries the offload coordination service server 116 and/or one or more neighboring wireless communication devices in order to establish a wireless peer-to-peer connection with a neighboring wireless communication device over which to offload data traffic for the wireless communication device. The security credential is provided when querying the neighboring wireless communication device to establish the peer-to-peer connection, Paragraph 56)
With respect to claim 10, Singh teaches the offloading includes: transmitting, over the D2D connection to the master UE, the slave UE's set of security credentials to facilitate the master UE to perform the encryption and decryption of the control plane signaling using the slave UE's set of security credentials without involvement of the slave UE. (The wireless communication device queries the offload coordination service server 116 and/or one or more neighboring wireless communication devices in order to establish a wireless peer-to-peer connection with a neighboring wireless communication device over which to offload data traffic for the wireless communication device. The security credential is provided when querying the neighboring wireless communication device to establish the peer-to-peer connection, Paragraph 56)
With respect to claim 13, Singh teaches further comprising: determining to resume performance of the one or more offloaded communication functions; in response to the determining, receiving information from the master UE over the D2D connection to facilitate the resumption of the one or more offloaded communication functions. (The wireless communication device can access offloading coordination information, e.g., from an offload coordination service server, for one or more neighboring devices that are within sufficient proximity of the wireless communication device to establish the wireless P2P connection and that have access to at least one wireless access point with which to connect to the network. The wireless communication device can be connected to the network via the cellular connection and can access the offloading coordination information from the offload coordination service server via the cellular connection. The wireless communication device can use the offloading coordination information to select a relay device from the one or more neighboring devices. The offloading coordination information can include a neighbor list of neighbor devices for the wireless communication device, a set of capabilities information for the one or more neighboring devices, a list of candidate relay devices, one or more security credentials with which to establish the wireless P2P connection, location information, traffic loading information, quality of service information, or other information useful for selecting a neighboring device as a relay device with which to establish the wireless P2P connection. The selected neighboring device can relay and/or route data traffic for the wireless communication device to the network, e.g., via wireless P2P connection and then via a WLAN connection with the wireless access point, which in turn can be connected to the network, paragraph 7)
With respect to claim 14, Singh teaches the application-layer data is transported through the core network using a data forwarding address set to an Internet Protocol (IP) address associated with the slave UE after the offloading. (The selected neighboring device can relay and/or route data traffic for the wireless communication device to the network, e.g., via wireless P2P connection and then via a WLAN connection with the wireless access point, which in turn can be connected to the network, paragraph 7)
With respect to claims 15 and 30, Singh teaches A method of operating a master user equipment (UE), comprising: 
establishing an attachment to a core network of a cellular communications system; (the device can perform a handover "attach" to a cellular network using a cellular radio connection, Paragraph 65)
 establishing a device-to-device (D2D) connection with a slave UE that is also attached to the core network; (the wireless communication device obtains a security credential for a neighboring wireless communication device from the offload coordination service server, e.g., as part of the offloading coordination information, and provides the security credential to the neighboring wireless communication device when seeking to establish a peer-to-peer wireless communication with the neighboring wireless communication device through which to offload data traffic from a cellular connection, Paragraph 56)
establishing a device-to-device (D2D) connection with a master UE that is also attached to the core network; (relay device is connected to client device via D2D connection and relay device is connected to the WLAN network and cellular network, Figure 8)
offloading, from the slave UE to the master UE, one or more communication functions including at least one communication function with the core network for maintaining the attachment of the slave UE to the core network; performing the one or more offloaded communication functions on behalf of the slave UE, the one or more offloaded communication functions including transport of control plane signaling associated with a set of security credentials assigned to the slave UE; (The wireless communication device queries the offload coordination service server 116 and/or one or more neighboring wireless communication devices in order to establish a wireless peer-to-peer connection with a neighboring wireless communication device over which to offload data traffic for the wireless communication device. The security credential is provided when querying the neighboring wireless communication device to establish the peer-to-peer connection, Paragraph 56) and 
relaying application-layer data between an application server and the slave UE via the D2D connection. (The selected neighboring device can relay and/or route data traffic for the wireless communication device to the network, e.g., via wireless P2P connection and then via a WLAN connection with the wireless access point, which in turn can be connected to the network, paragraph 7)
With respect to claim 16, Singh teaches wherein the one or more offloaded communication functions excludes at least one non-offloaded communication function that continues to be performed by the slave UE during the performing. (the wireless communication device, in accordance with some example embodiments, can offload some or all of its own traffic from a cellular network connection to a second wireless connection, even when the wireless communication device does not have direct access to the network via a WLAN access point by using a wireless P2P connection to a neighboring wireless communication device that acts as a relay device and does have access to the network via the WLAN access point, paragraph 22. Examiner note: since the some of the traffic is loaded, the wireless device has connection to the cellular network for the other traffic that is not offloaded.)
With respect to claim 17, Singh teaches wherein the one or more offloaded communication functions include transport of data plane traffic with the core network and transport of the control plane signaling with the core network,, (The neighboring wireless communication device can function as a relay device to provide indirect access to a network via the WLAN access point by relaying traffic between the wireless communication device and the network via the WLAN access point for the wireless communication device that does not have direct access to the network via the WLAN access point, Paragraph 22)
wherein the at least one non-offloaded communication function includes generation and processing of the data plane traffic, and generation, processing, encryption and decryption of the control plane signaling using the slave UE's set of security credentials, and wherein the control plane signaling is communicated between the slave UE and the master UE over the D2D connection. (the wireless communication device sends a query to the selected relay device, the query including, in some embodiments, a security credential with which to establish the wireless P2P connection with the relay device. The security credential can be stored in the wireless communication device and/or can be obtained from the offload coordination service server 116, e.g., in the offloading coordination information, Paragraph 57)
With respect to claim 18, Singh teaches the offloading comprises: transmitting, over the D2D connection to the slave UE, an indication of capability information for the master UE; receiving, over the D2D connection from the slave UE, a message reporting the capability information for the master UE as capability information for the slave UE; and transmitting the message to the core network. (Registered wireless communication devices can provide capability information to the offload coordination service server, e.g., location information, or other information useful for determining selection of a wireless communication device to serve as a relay device. The wireless communication devices can update the capability information, e.g., as location of the wireless communication device and/or a set of neighboring devices near the wireless communication device changes, paragraph 7)
With respect to claim 19, Singh teaches further comprising: transmitting, over the D2D connection to the slave UE, a message that requests the slave UE to generate a control message; receiving, over the D2D connection from the slave UE, the control message; and transmitting the control message to the core network. (The wireless communication device queries the offload coordination service server 116 and/or one or more neighboring wireless communication devices in order to establish a wireless peer-to-peer connection with a neighboring wireless communication device over which to offload data traffic for the wireless communication device. The security credential is provided when querying the neighboring wireless communication device to establish the peer-to-peer connection, Paragraph 56)
With respect to claim 20, Singh teaches wherein the control message is a control plane registration update message, or wherein the control message is a tracking area update (TAU) message. (wireless communication device (e.g., by a user thereof) registering the wireless communication device (and/or the user) to use the offload coordination service. For example, registration can be made to the offload coordination service server 116. Operation 410 can include the wireless communication device updating capabilities information and/or a security credential with the offload coordination service, e.g., to the offload coordination service server, paragraph 56)
With respect to claim 22, Singh teaches wherein the one or more offloaded communication functions include both (i) transport of data plane traffic with the core network and transport of the control plane signaling with the core network, and (ii) generation, processing, encryption and decryption of the control plane signaling using the slave UE's set of security credentials without involvement of the slave UE. (The wireless communication device queries the offload coordination service server 116 and/or one or more neighboring wireless communication devices in order to establish a wireless peer-to-peer connection with a neighboring wireless communication device over which to offload data traffic for the wireless communication device. The security credential is provided when querying the neighboring wireless communication device to establish the peer-to-peer connection, Paragraph 56)
With respect to claim 23, Singh teaches wherein the offloading includes: receiving, over the D2D connection from the slave UE, the slave UE's set of security credentials, wherein the performing performs the generation, processing, encryption and decryption of the control plane signaling using the slave UE's set of security credentials without involvement of the slave UE. (The wireless communication device queries the offload coordination service server 116 and/or one or more neighboring wireless communication devices in order to establish a wireless peer-to-peer connection with a neighboring wireless communication device over which to offload data traffic for the wireless communication device. The security credential is provided when querying the neighboring wireless communication device to establish the peer-to-peer connection, Paragraph 56)
With respect to claim 26, Singh teaches further comprising: determining that the slave UE is to resume performance of the one or more offloaded communication functions; in response to the determining, transmitting, over the D2D connection to the slave UE, information to facilitate the resumption of the one or more offloaded communication functions. (The wireless communication device can access offloading coordination information, e.g., from an offload coordination service server, for one or more neighboring devices that are within sufficient proximity of the wireless communication device to establish the wireless P2P connection and that have access to at least one wireless access point with which to connect to the network. The wireless communication device can be connected to the network via the cellular connection and can access the offloading coordination information from the offload coordination service server via the cellular connection. The wireless communication device can use the offloading coordination information to select a relay device from the one or more neighboring devices. The offloading coordination information can include a neighbor list of neighbor devices for the wireless communication device, a set of capabilities information for the one or more neighboring devices, a list of candidate relay devices, one or more security credentials with which to establish the wireless P2P connection, location information, traffic loading information, quality of service information, or other information useful for selecting a neighboring device as a relay device with which to establish the wireless P2P connection. The selected neighboring device can relay and/or route data traffic for the wireless communication device to the network, e.g., via wireless P2P connection and then via a WLAN connection with the wireless access point, which in turn can be connected to the network, paragraph 7)
With respect to claim 27, Singh teaches wherein the application-layer data is transported through the core network using a data forwarding address set to an Internet Protocol (IP) address associated with the slave UE during the performing. (The selected neighboring device can relay and/or route data traffic for the wireless communication device to the network, e.g., via wireless P2P connection and then via a WLAN connection with the wireless access point, which in turn can be connected to the network, paragraph 7)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 11, 12, 21, 24, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US Publication 2014/0204834) in view of Starsinic et al. (US Publication 2021/0235266).

With respect to claims 8 and 21, Singh doesn’t teach wherein the control plane signaling includes non-access stratum (NAS) / access stratum (AS) signaling.
Starsinic teaches wherein the control plane signaling includes non-access stratum (NAS) / access stratum (AS) signaling. (a non-access stratum (NAS) message being received by the UE, Paragraph 118)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Singh by the control plane signaling includes non-access stratum (NAS) / access stratum (AS) signaling as taught by Starsinic. The motivation for combining Singh and Starsinic is to be able to communicate with a device if the device is connected via a non-3GPP network, and authentic the device.

With respect to claims 11 and 24, Singh doesn’t teach wherein the one or more offloaded communication functions include a page monitoring function and transmission of mobile-originated service requests.
Starsinic teaches wherein the one or more offloaded communication functions include a page monitoring function and transmission of mobile-originated service requests. (3GPP Service Request UE wants to activate a UE When responding to user plane connection Network (via a page, UE does not for an already established Paging or NAS know what PDU Session PDU Session. Notification) is needed, so it tells UE wants to generate the network what PDU uplink signaling (other Sessions it can activate. than registration or UE will be told what de-registration), Paragraph 24)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Singh by the one or more offloaded communication functions include a page monitoring function and transmission of mobile-originated service requests. as taught by Starsinic. The motivation for combining Singh and Starsinic is to be able to communicate with a device if the device is connected via a non-3GPP network, and authentic the device.

With respect to claims 12 and 25, Singh doesn’t teach wherein the one or more offloaded communication functions include radio resource management (RRM) and mobility management. 
Starsinic teaches wherein the one or more offloaded communication functions include radio resource management (RRM) and mobility management. (The base stations 180a, 180b, 180c may also provide mobility management functions, such as handoff triggering, tunnel establishment, radio resource management, traffic classification, quality of service (QoS) policy enforcement, and the like, Paragraph 162)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Singh by the one or more offloaded communication functions include a page monitoring function and transmission of mobile-originated service requests. as taught by Starsinic. The motivation for combining Singh and Starsinic is to be able to communicate with a device if the device is connected via a non-3GPP network, and authentic the device.
With respect to claim 29, Singh doesn’t teach wherein the one or more offloaded communication functions include a page monitoring function and transmission of mobile-originated service requests, or wherein the one or more offloaded communication functions include radio resource management (RRM) and mobility management, or a combination thereof.
Starsinic teaches wherein the one or more offloaded communication functions include a page monitoring function and transmission of mobile-originated service requests, or wherein the one or more offloaded communication functions include radio resource management (RRM) and mobility management, or a combination thereof. (The base stations 180a, 180b, 180c may also provide mobility management functions, such as handoff triggering, tunnel establishment, radio resource management, traffic classification, quality of service (QoS) policy enforcement, and the like, Paragraph 162)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Singh by the one or more offloaded communication functions include a page monitoring function and transmission of mobile-originated service requests. as taught by Starsinic. The motivation for combining Singh and Starsinic is to be able to communicate with a device if the device is connected via a non-3GPP network, and authentic the device.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                                                                                                                                                    
/ABDULLAHI AHMED/Examiner, Art Unit 2472